UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-1609



PAUL E. CHILDRESS,

                                                          Petitioner,

          versus

BEATRICE POCAHONTAS COAL COMPANY; DIRECTOR,
OFFICE OF WORKERS' COMPENSATION PROGRAMS,
UNITED STATES DEPARTMENT OF LABOR,

                                                         Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(94-2267-BLA)

Submitted:   November 7, 1996          Decided:     November 18, 1996


Before RUSSELL and WIDENER, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Paul E. Childress, Petitioner Pro Se. Douglas Allan Smoot, JACKSON
& KELLY, Charleston, West Virginia; C. William Mangum, Patricia May
Nece, Christian P. Barber, UNITED STATES DEPARTMENT OF LABOR, Wash-
ington, D.C., for Respondents.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks review of the Benefits Review Board's decision

and order and order on reconsideration affirming the administrative

law judge's denial of black lung benefits pursuant to 30 U.S.C.A.

§§ 901-945 (West 1986 & Supp. 1996). Our review of the record dis-

closes that the Board's decision is based upon substantial evidence
and is without reversible error. Accordingly, we affirm on the rea-

soning of the Board. Childress v. Beatrice Pocahontas Coal Co., No.
94-2267-BLA (B.R.B. Apr. 18, 1996). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-
sional process.




                                                          AFFIRMED




                                2